Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2016

                                       No. 04-16-00232-CR

                                    Christopher Ray LOPEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 12, Bexar County, Texas
                                   Trial Court No. 388503
                           Honorable Scott Roberts, Judge Presiding


                                          ORDER

       The reporter’s record was due May 23, 2016, but it was not filed. The court reporter,
Tonya Thompson, has filed a notification of late record stating that the record has not been filed
because (1) retained counsel for appellant requested her to stop work on the transcript and (2)
appellant has not paid or made arrangements to pay the reporter’s fee to prepare the record and
appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b).

        We order appellant to provide written proof to this court on or before June 13, 2016 that
either (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have been
made to pay the reporter’s fee or (2) appellant is entitled to the record without prepayment of the
reporter’s fee. See TEX. R. APP. P. 35.3(b).

        If appellant fails to respond within the time provided, appellant’s brief will be due July 5,
2016 and the court will only consider those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court